Order filed June 9, 2016




                                       In The


        Eleventh Court of Appeals
                                    ___________

      Nos. 11-14-00229-CR, 11-14-00230-CR, & 11-14-00231-CR
                                    ___________

             DAVEN ALEXANDER MALLARD, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
               Trial Court Cause Nos. 25423A, 25550A, & 25552A


                                     ORDER
      Appellant’s court-appointed attorney of record, Stuart Holden, has filed in this
court a motion to withdraw as counsel in each appeal. Counsel states that he “has
been hired as an assistant District Attorney for Tom Green County” and “is closing
his private practice” and that continued representation of Appellant in these appeals
would constitute a conflict of interest. We note that these appeals are already at issue
as both Appellant’s and the State’s briefs have been filed in this court. The motions
comply with TEX. R. APP. P. 6.5. The motions are granted, and the appeals are
abated.
         The trial court is directed to appoint new counsel to represent Appellant in
these appeals, and the trial court clerk is instructed to file in this court on or before
June 24, 2016, supplemental clerk’s records evidencing such appointment. The
appeals will be reinstated when the supplemental clerk’s records are filed in this
court.




                                                      PER CURIAM


June 9, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2